                 Case 2:21-cv-00291-SMB Document 1 Filed 02/17/21 Page 1 of 7




 1   WILLIAM H. DOYLE, ARIZONA BAR NUMBER 007285
     CARLOS A. HERNANDEZ, ARIZONA BAR NUMBER 031461
 2   THE DOYLE FIRM, P.C.
     1313 E. OSBORN ROAD, SUITE 220
 3   PHOENIX, ARIZONA 85014
     TELEPHONE: (602) 240-6711
 4   FACSIMILE: (602) 240-6951
     WDOYLE@DOYLELAWGROUP.COM
 5   CHERNANDEZ@DOYLELAWGROUP.COM
     FIRM EMAIL: ALG@DOYLELAWGROUP.COM
 6
     ATTORNEYS FOR PLAINTIFF
 7
 8                             UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF ARIZONA
10   Grech Motors Inc., a foreign corporation,         NO.
11
                          Plaintiff,
12                                                     COMPLAINT
     vs.
13
14   Westinghouse Air Brake Technologies
     Corporation, a foreign corporation d/b/a
15   Wabtec Corporation and d/b/a Vapor Bus
     International,
16
17                        Defendants.

18          Grech Motors, Inc. (“Plaintiff”), for its Complaint against Westinghouse Air Brake
19   Technologies Corporation d/b/a Wabtec Corporation and Vapor Bus International
20   (collectively “Defendant”), alleges as follows:
21                                            PARTIES
22          1.      Plaintiff Grech Motors, Inc. is a California corporation doing business in
23   Phoenix, Arizona.
24          2.      Defendant Westinghouse Air Brake Technologies Corporation d/b/a Wabtec
25   Corporation and Vapor Bus International (collectively “Westinghouse”) is a Pennsylvania
26
                  Case 2:21-cv-00291-SMB Document 1 Filed 02/17/21 Page 2 of 7




 1   corporation, and at all times mentioned herein, was authorized to and was doing business
 2   within the State of Arizona.
 3                                                 VENUE
 4           3.      Jurisdiction is proper in this court under 28 U.S.C. § 1332(a)(1) because the
 5   Plaintiff and the Defendants are citizens of different states, and the amount in controversy
 6   exceeds seventy-five thousand dollars ($75,000), exclusive of interest and costs.
 7           4.      Venue is proper in this court under 28 U.S.C. § 1391 because a substantial
 8   part of the events giving rise to the claim occurred within this judicial district.
 9           5.      Plaintiff is a California corporation with its principal place of business in
10   Riverside, California.
11           6.      Defendant Westinghouse Air Brake Technologies Corporation is a Delaware
12   corporation with its principal place of business in Wilmerding, Pennsylvania.
13                                        GENERAL ALLEGATIONS
14           7.      Defendant was engaged in the design, manufacture, sale, installation,
15   maintenance, and service of electric actuated passenger doors and lock mechanisms.
16           8.      Plaintiff was engaged in the manufacturing and sale of custom luxury shuttle
17   transportation buses.
18           9.      Prior to October 7, 2017, Defendant sold electric actuated passenger doors and
19   lock mechanisms to Plaintiff.
20           10.     Prior to October 7, 2017, Plaintiff purchased a door and lock mechanism
21   designed and manufactured by Defendant.
22           11.     Prior to October 7, 2017, Plaintiff installed the door and lock mechanism it
23   purchased from Defendant onto one of its custom luxury shuttle transportation buses.
24
25
26                                                    2
     J:\EDSISS\DOCS\PAUL\1298\PLEAD\10O0501.DOCX                                    Finalized: February 17, 2021
                Case 2:21-cv-00291-SMB Document 1 Filed 02/17/21 Page 3 of 7




 1           12.     Prior to October 7, 2017, Plaintiff’s installation of the door and lock
 2   mechanism was performed in compliance with the directions and specifications of the
 3   Defendant.
 4           13.     Prior to October 7, 2017, Plaintiff did not alter or modify the door and lock
 5   mechanism sold by Defendant when it installed the door and lock mechanism on its custom
 6   luxury shuttle transportation buses.
 7           14.     Prior to October 7, 2017, Plaintiff did not have any knowledge of any defect in
 8   the door and lock mechanism sold by Defendant.
 9           15.     Prior to October 7, 2017, Plaintiff sold a custom luxury shuttle transportation
10   bus equipped with an electric actuated passenger door and lock mechanism purchased from
11   Defendant to non-parties Top Notch Transportation LLC and Phx Limo, LLC, all of which
12   are located in Phoenix, Arizona.
13           16.     On or around October 4, 2019, non-party Shawn Martin filed a products
14   liability lawsuit against Plaintiff, Defendant, and non-parties in the Superior Court of
15   Arizona alleging he sustained injuries resulting from an October 7, 2017 incident occurring
16   within Phoenix, Arizona.
17           17.     On October 7, 2017 in Phoenix, Arizona, non-party Shawn Martin’s finger
18   was severed when he approached a party bus door while another passenger simultaneously
19   initiated the door and lock mechanism sold by Defendant.
20           18.     Non-Party Shawn Martin’s Complaint alleges that the door and lock
21   mechanism manufactured by Defendant was defective and also the cause of non-party
22   Shawn Martin’s accident, injury, and damages.
23           19.     Based on non-party Shawn Martin’s allegation that the defectively designed
24   and/or manufactured door and lock mechanism was the cause of his injury, counsel for
25
26                                                   3
     J:\EDSISS\DOCS\PAUL\1298\PLEAD\10O0501.DOCX                                 Finalized: February 17, 2021
                 Case 2:21-cv-00291-SMB Document 1 Filed 02/17/21 Page 4 of 7




 1   Plaintiff issued a tender of defense and indemnity to counsel for Defendant on or around
 2   February 3, 2020.
 3             20.   On or around February 18, 2020, counsel for Defendant denied Plaintiff’s
 4   tender.
 5             21.   On or around March 17, 2020, counsel for Plaintiff once again issued a tender
 6   of defense and indemnity to counsel for Defendant. The tender was ultimately denied.
 7             22.   On or around December 23, 2020, Plaintiff settled non-party Shawn Martin’s
 8   claims against both Plaintiff and Defendant.
 9             23.   On or around December 23, 2020, Plaintiff sought and secured a settlement
10   release from non-party Shawn Martin releasing any and all product liability claims against
11   both Plaintiff and Defendant.
12             24.   As a result of Defendant’s tender denials, Plaintiff incurred defense-related
13   fees and costs.
14             25.   As a result of Defendant’s tender denials, Plaintiff incurred costs related to the
15   settlement of non-party Shawn Martin’s products liability claim against both Plaintiff and
16   Defendant.
17             26.   Defendant has failed to pay Plaintiff’s defense-related fees costs, including
18   settlement monies paid to non-party Shawn Martin, incurred as a result of non-party Shawn
19   Martin’s lawsuit.
20                                        FIRST CAUSE OF ACTION
21                                  (Statutory Indemnity § A.R.S. 12-684)
22             27.   Plaintiff re-alleges and incorporates by reference paragraphs 1 – 27 as if fully
23   set forth herein.
24
25
26                                                    4
     J:\EDSISS\DOCS\PAUL\1298\PLEAD\10O0501.DOCX                                   Finalized: February 17, 2021
                Case 2:21-cv-00291-SMB Document 1 Filed 02/17/21 Page 5 of 7




 1           28.     Prior to the October 7, 2017 incident involving non-party Shawn Martin,
 2   Plaintiff did not have knowledge of any defect in the subject door and lock mechanism
 3   purchased from Defendant.
 4           29.     Prior to the October 7, 2017 incident involving non-party Shawn Martin,
 5   Plaintiff did not alter or modify the door and lock mechanism it purchased from Defendant.
 6           30.     Prior to October 7, 2017 incident involving non-party Shawn Martin, Plaintiff
 7   installed the subject door and lock mechanism onto its custom luxury shuttle transportation
 8   buses in compliance with the directions and specifications of the Defendant.
 9           31.     Pursuant to A.R.S. §12-684, Defendant is required to indemnify Plaintiff for
10   any future judgment rendered against Plaintiff in the products liability action brought
11   forward by non-party Shawn Martin.
12           32.     Pursuant to A.R.S. §12-684, Defendant is required to reimburse Plaintiff for
13   reasonable attorneys’ fees and costs incurred by Plaintiff for its defense in the products
14   liability action brought forward by non-party Shawn Martin.
15                                      SECOND CAUSE OF ACTION
16                                    (Common Law Implied Indemnity)
17           33.     Plaintiff re-alleges and incorporates by reference paragraphs 1 – 27 as if fully
18   set forth herein.
19           34.     Plaintiff is entirely without active fault with regards to the acts or omissions
20   giving rise to non-party Shawn Martin’s product liability claim against Plaintiff, and thus,
21   Plaintiff is entitled to recovery from Defendants.
22            35.    Pursuant to the facts of this case and the parties’ relationships, as well as
23   Arizona common law and A.R.S. § 12-684, Plaintiff, which bears no active fault as to any of
24   the claimed damages of non-party Shawn Martin, is entitled to Common Law Indemnity
25   from Defendants for its reasonable attorneys’ fees, expert fees, costs, and all other expenses
26                                                   5
     J:\EDSISS\DOCS\PAUL\1298\PLEAD\10O0501.DOCX                                  Finalized: February 17, 2021
                 Case 2:21-cv-00291-SMB Document 1 Filed 02/17/21 Page 6 of 7




 1   related in any way to this action, including any amount paid as a result of a settlement,
 2   award, judgment or compromise.
 3                                       THIRD CAUSE OF ACTION
 4                                (Contribution - §§ A.R.S. 12-2501, et seq.)
 5             36.   Plaintiff re-alleges and incorporates by reference paragraphs 1 – 27 as if fully
 6   set forth herein.
 7             37.   Based on non-party Shawn Martin’s allegation that Defendant’s defectively
 8   designed and/or manufactured door and lock mechanism was the cause of his injury, counsel
 9   for Plaintiff issued a tender of defense and indemnity to counsel for Defendant on or around
10   February 3, 2020.
11             38.   On or around February 18, 2020, counsel for Defendant denied Plaintiff’s
12   tender.
13             39.   On or around March 17, 2020, counsel for Plaintiff once again issued a tender
14   of defense and indemnity to counsel for Defendant. The tender was ultimately denied.
15             40.   On or around December 23, 2020, Plaintiff settled non-party Shawn Martin’s
16   claims against both Plaintiff and Defendant.
17             41.   On or around December 23, 2020, Plaintiff sought and secured a settlement
18   release from non-party Shawn Martin releasing any and all product liability claims against
19   both Plaintiff and Defendant.
20             42.   Pursuant to A.R.S. §§ 12-2501, et seq., Plaintiff is entitled to contribution in
21   excess of its pro rata share of fault and/or negligence for non-party Shawn Martin’s product
22   liability claim against both Plaintiff and Defendant.
23             43.   Defendants are liable to Plaintiff for their pro rata share of Plaintiff’s liability
24   based on Defendant’s degree of fault and principals of equitable contribution.
25
26                                                     6
     J:\EDSISS\DOCS\PAUL\1298\PLEAD\10O0501.DOCX                                     Finalized: February 17, 2021
                Case 2:21-cv-00291-SMB Document 1 Filed 02/17/21 Page 7 of 7




 1           WHEREFORE, Plaintiff prays for Judgment against Defendant as follows:
 2                   (a) For general and special damages according to proof at time of trial of not
 3                        less than $310,000; including:
 4                                i. The cost of Plaintiff’s legal defense in the underlying lawsuit;
 5                                ii. The Plaintiff’s attorneys’ fees incurred in defending the
 6                                    underlying lawsuit;
 7                               iii. The amount paid in settlement of non-party Shawn Martin’s
 8                                 lawsuit against Plaintiff.
 9                   (b) For prejudgment and post-judgment interest;
                     (c) For reasonable costs and attorneys’ fees pursuant to A.R.S. §§12- 341 and
10
                          12-341.01;
11
                     (d) For declaratory relief as set forth herein;
12
                     (e) For such other relief as the law and this Court deems just and proper.
13
                     DATED this 17th day of February, 2021.
14
15                                                 THE DOYLE FIRM, P.C.

16
17                                                 By /s/ William H. Doyle
                                                     William H. Doyle
18                                                   Carlos A. Hernandez
                                                     1313 E. Osborn Road, Suite 220
19                                                   Phoenix, Arizona 85014
                                                     Attorney for Plaintiff
20
21
22
23
24
25
26                                                      7
     J:\EDSISS\DOCS\PAUL\1298\PLEAD\10O0501.DOCX                                     Finalized: February 17, 2021
